Case 2:20-cv-02488-DSF-AFM Document 13 Filed 08/10/20 Page 1 of 1 Page ID #:44




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  EDMOND NEAL                           CASE NO.
                                        2:20−cv−02488−DSF−AFM
               Plaintiff(s),
        v.                               Order to Show Cause re
  MARISCOS LA DONA                       Dismissal for Lack of
  CORPORATION , et al.                   Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Mariscos La Dona Corporation and San Pedro Center, LLC
     failed to plead or otherwise defend within the relevant time. The Court orders
     plaintiff to show cause in writing on or before August 24, 2020 why the
     claims against the non-appearing defendant(s) should not be dismissed for
     lack of prosecution. Failure to respond to this Order may result in sanctions,
     including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: August 10, 2020                      /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
